DETAILED ACTION

This Corrected Notice of Allowance is being issued to correct the Notice of Allowance that was issued on March 21, 2022 in which the Examiner did not cancel original claims 4, 15 and 24 via an Examiner’s Amendment as agreed upon between Examiner and Attorney of Record, Christopher Regan (Reg. # 34,906) on February 25, 2022. All of the Examiner’s Amendments made in the previous Notice of Allowance of March 21, 2022 are still maintained.  The reasons for allowance made in the previous Notice of Allowance of March 11, 2022 are also maintained.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Regen (Reg. # 34,906) on February 26, 2022.

The application has been amended as follows: 
Claim 4: (Cancelled)
Claim 15: (Cancelled)
Claim 24: (Cancelled)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday, Thursday, 900am-600pm EST.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-bases collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Zhengfu J Feng/Examiner, Art Unit 2835March 28, 2022

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835